--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

HAUSER, INC.




6 ½% Senior Subordinated Notes due 2003




--------------------------------------------------------------------------------

NOTE PURCHASE AGREEMENT


--------------------------------------------------------------------------------






Dated as of October 11, 2000

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

Table of Contents

1. AUTHORIZATION OF NOTES; THE ACQUISITION   1.1. The Notes     2. SALE AND
PURCHASE OF SECURITIES     3. CLOSING     4. CONDITIONS TO CLOSING   4.1.
Representations and Warranties   4.2. Performance; No Default   4.3. Compliance
Certificate   4.4. Proceedings and Documents   4.5. Payment of Special Counsel
Fees   4.6. Warrant   4.7. Consent of  Wells Fargo Bank, National Association  
4.8. Registration Rights     5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY  
5.1. Corporate Existence   5.2. No Breach   5.3. Authority   5.4. Approvals  
5.5. Private Offering by the Company     6. REPRESENTATIONS OF THE PURCHASER  
6.1. Purchase of Notes     7. EVENTS OF DEFAULT     8. REMEDIES ON DEFAULT, ETC.
  8.1. Acceleration   8.2. Other Remedies   8.3. No Waivers or Election of
Remedies, Expenses, etc.     9. TRANSFER; REPLACEMENT   9.1. Transfer and
Exchange of Notes   9.2. Replacement of Notes     10. EXPENSES, ETC.   10.1.
Transaction Expenses     11. AMENDMENT AND WAIVER   11.1. Requirements   11.2.
Binding Effect, etc.     12. NOTICES     13. MISCELLANEOUS   13.1. Successors
and Assigns   13.2. Construction   13.3. Consent to Jurisdiction; Service of
Process; Waiver of Jury Trial   13.4. Payments Due on Non-Business Days   13.5.
Severability   13.6. Counterparts   13.7. Governing Law

 

HAUSER, INC.
5555 Airport Boulevard
Boulder, Colorado  80301

6 ½% Senior Subordinated Notes due 2003

As of October 11, 2000

Zatpack Inc.
c/o Zuellig Group N.A., Inc.
2550 El Presidio Street
Long Beach, CA 90810
Attention: President

Ladies and Gentlemen:

             Hauser, Inc., a Delaware corporation (the "Company"), agrees with
you, as follows:

1.          AUTHORIZATION OF NOTES; THE ACQUISITION.

1.1.       The Notes.

             The Company has duly authorized the issue and sale of its 6 ½%
Senior Subordinated Notes due 2003 (the "Notes") in an aggregate original
principal amount of $3,000,000, such Notes to be substantially in the form set
out in Exhibit A.  As used herein, the term "Notes" shall mean all notes
originally delivered pursuant to this Agreement, all notes issued in payment of
any interest on such notes (or such interest notes), and all notes delivered in
substitution or exchange for any such Note and, where applicable, shall include
the singular number as well as the plural.  The term "Note" means one of the
Notes.  Certain capitalized and other terms used in this Agreement are defined
in Schedule B; references to a "Schedule" or an "Exhibit" are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement.

2.          SALE AND PURCHASE OF SECURITIES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to you and you will purchase from the Company, at the Closing (as
defined below) provided for in Section 3, Notes in the original principal amount
of $3,000,000 ($969,250 of which shall be offset against amounts due pursuant to
the Note, dated June 28, 2000, issued by the Company to Zatpack), at a purchase
price (the “Purchase Price”) of 100% of the principal amount thereof.  In
addition, contemporaneously with the execution and delivery of this Agreement
and your payment for the Notes, the Company is issuing and delivering to you a
warrant (the “Warrant”) to purchase 992,789 shares of common stock, par value
$.001 per share of the Company (the “Common Stock”), substantially in the form
of Exhibit B.  The Company shall allocate the Purchase Price between the Notes
and the Warrant as set forth on Schedule D which shall be attached hereto within
30 days of the date hereof.

3.          CLOSING .

             The sale and purchase of the Notes to be purchased by you shall
occur at the offices of Willkie Farr & Gallagher, 787 Seventh Avenue, New York,
NY  10019-6099, at 10:00 a.m., at a closing (the "Closing") on October 11, 2000
or on such other Business Day thereafter on or prior to October 11, 2000 as may
be agreed upon by the Company and you.  At the Closing, the Company will deliver
to you the Notes to be purchased by you in the form of a single Note (or such
greater number of Notes in denominations of at least $500,000 as you may request
prior to the Closing) and the Warrant, each dated the date of the Closing and
registered in your name (or in the name of your nominee), against delivery by
you to the Company or its order of immediately available funds in the amount of
the purchase price therefor by wire transfer of immediately available funds in
accordance with Schedule C hereto.

             If the Company fails to tender such Notes to you as provided in
this Section 3, or if any of the conditions specified in Section 4 shall not
have been fulfilled to your reasonable satisfaction, you shall, at your
election, be relieved of all further obligations under this Agreement, without
thereby waiving any rights you may have by reason of such failure or such
nonfulfillment.

4.          CONDITIONS TO CLOSING.

             Your obligation to purchase and pay for the Notes to be sold to you
at the Closing is subject to the fulfillment to your reasonable satisfaction,
prior to or at the Closing, of the following conditions:

4.1.       Representations and Warranties.

             The representations and warranties of the Company in this Agreement
shall be correct when made and at the time of the Closing except to the extent
that such representations and warranties are expressly limited or refer to an
earlier date.

4.2.       Performance; No Default.

             The Company shall have performed and complied with all agreements
and conditions contained in this Agreement required to be performed or complied
with by it prior to or at the Closing and after giving effect to the issue and
sale of the Notes, no Default or Event of Default (as such terms are defined
below) shall have occurred and be continuing.

4.3.       Compliance Certificate.

             (a)         Officer's Certificate.  The Company shall have
delivered to you an Officer's Certificate, dated the date of the Closing,
certifying that the conditions specified in Sections 4.1 and 4.2 have been
fulfilled.

             (b)        Secretary's Certificate.  The Company shall have
delivered to you a certificate of the Secretary or an Assistant Secretary of the
Company, certifying as to the resolutions attached thereto and other proceedings
relating to the authorization, execution and delivery of the Notes and this
Agreement.

4.4.       Proceedings and Documents.

             All corporate and other proceedings to be completed in connection
with the transactions contemplated by this Agreement and all documents and
instruments incident to such transactions shall be reasonably satisfactory to
you and your special counsel, and you and your special counsel shall have
received all such counterpart originals or certified or other copies of such
documents as you or they may reasonably request.

4.5.       Payment of Special Counsel Fees.

             Without limiting the provisions of Section 10.1, the Company shall
have paid on or before the Closing the reasonable fees, charges and
disbursements of your special counsel to the extent reflected in a statement of
such counsel rendered to the Company at least one Business Day prior to the
Closing.

4.6.       Warrant

             The Company shall have delivered to you the Warrant.

4.7.       Consent of  Wells Fargo Bank, National Association

             The Company shall have obtained the consent of Wells Fargo Bank,
National Association, on terms reasonably acceptable to you, to execute and
deliver the Notes and Warrant and to consummate the transactions contemplated
hereby and thereby.

4.8.       Registration Rights

             The Company shall have amended the Registration Rights Agreement,
dated December 8, 1999, by and among the Company, Zuellig Group N.A., Inc. and
Zuellig Botanicals, Inc., to (i) include you as a party thereto and (ii) include
the Common Stock issuable upon exercise of the Warrant as Registrable Securities
for purposes thereof.

5.          REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

             The Company represents and warrants to you (as of the date of the
Closing as follows:

5.1.       Corporate Existence.

             The Company:  (a) is a corporation duly organized, legally existing
and in good standing under the laws of the State of Delaware; (b) has all
requisite corporate power, and has all material governmental licenses,
authorizations, consents and approvals necessary to own its assets and to carry
on its business as now being or as proposed to be conducted; and (c) is
qualified to do business in all jurisdictions in which the nature of the
business conducted by it makes such qualification necessary except where the
failure to so qualify could not be reasonably expected to have a Material
Adverse Effect.

5.2.       No Breach.

             Neither the execution and delivery of the Note Documents (as
defined below), nor compliance with the terms and provisions hereof or thereof
will conflict with or result in a material breach of, or require any consent
which has not been obtained as of the date of the Closing under, the certificate
of incorporation and the by-laws of the Company, or any governmental requirement
or any agreement or instrument to which the Company is a party or by which it is
bound or to which it or its properties are subject, or constitute a default
under any such agreement or instrument, or result in the creation or imposition
of any lien upon any of the revenues or assets of the Company pursuant to the
terms of any such agreement or instrument.

5.3.       Authority.

             The Company has all necessary corporate power and authority to
execute, deliver and perform its obligations under the Note Documents; and the
execution, delivery and performance by the Company of the Note Documents have
been duly authorized by all necessary corporate action on its part; and each
Note, upon execution and delivery thereof, will, and each of the other Note
Documents, constitutes a legal, valid and binding obligation of the Company
enforceable in accordance with its terms.

5.4.       Approvals.

             No authorizations, approvals or consents of, and no filings or
registrations with, any governmental authority are necessary for the execution,
delivery or performance by the Company of the Note Documents or for the validity
or enforceability thereof.

5.5.       Private Offering by the Company.

             Neither the Company nor anyone authorized to act on its behalf has
taken, or will take, any action that would subject the issuance or sale of the
Notes to the registration requirements of Section 5 of the Securities Act (as
defined below).

6.          REPRESENTATIONS OF THE PURCHASER.

6.1.       Purchase of Notes.

             You represent that you are purchasing the Notes for your own
account and not with a view to the distribution thereof.  You understand that
the Notes have not been and will not be registered under the Securities Act and
may be resold only if registered pursuant to the provisions of the Securities
Act or if an exemption from registration is available, except under
circumstances where neither such registration nor such an exemption is required
by law, and that the Company is not required to register the Notes.

             You represent that you are an "accredited investor" within the
meaning of Rule 501(a) under the Securities Act.

7.          EVENTS OF DEFAULT.

             An "Event of Default" shall exist if any of the following
conditions or events shall occur and be continuing:

             (a)         the Company defaults in the payment of any principal or
interest on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

             (b)        the Company defaults in the payment of any principal or
interest on the Senior Debt when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

             (c)         the Company defaults in the performance of or
compliance with any term contained herein (other than those referred to in
paragraphs (a) and (b) of this Section 7) and such default is not remedied
within 30 days after an executive officer of the Company obtains knowledge of
such default; or

             (d)        any representation or warranty made in writing by or on
behalf of the Company in this Agreement hereby proves to have been false or
incorrect in any material respect on the date as of which made; or

             (e)         any event or condition occurs that results in any
Senior Debt becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both), the
holder or holders of such indebtedness or any trustee or agent acting on its or
their behalf to cause any such indebtedness to become due, or to require the
prepayment, repurchase, redemption, or defeasance thereof, prior to its
scheduled maturity; or

             (f)         any event or condition occurs that results in any
indebtedness for money borrowed in the amount of more than $5,000,000 becoming
due prior to its scheduled maturity or that enables or permits (with or without
the giving of notice, the lapse of time or both), the holder or holders of such
indebtedness or any trustee or agent acting on its or their behalf to cause any
such indebtedness to become due, or to require the prepayment, repurchase,
redemption, or defeasance thereof, prior to its scheduled maturity; or

             (g)        the Company or any Subsidiary (i) is generally not
paying, or admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

             (h)        a court or governmental authority of competent
jurisdiction enters an order appointing, without consent by the Company or any
Subsidiary, a custodian, receiver, trustee or other officer with similar powers
with respect to it or with respect to any substantial part of its property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding-up or liquidation of the Company or any such
Subsidiary, or any such petition shall be filed against the Company or any such
Subsidiary and such petition shall not be dismissed within 60 days.

8.          REMEDIES ON DEFAULT, ETC.

8.1.       Acceleration.

             (a)         If an Event of Default with respect to the Company
described in paragraph (g) or (h) of Section 7 has occurred, all the Notes then
outstanding shall automatically become immediately due and payable.

             (b)        If any other Event of Default has occurred and is
continuing, a majority of the holders of the Notes may at any time at their
option, by notice or notices to the Company, declare all the Notes then
outstanding to be immediately due and payable.

             Upon any Note becoming due and payable under this Section 8.1,
whether automatically or by declaration, such Note will forthwith mature and the
entire unpaid principal amount of such Note, plus all accrued and unpaid
interest thereon, shall all be immediately due and payable, in each and every
case without presentment, demand, protest or further notice, all of which are
hereby waived.

8.2.       Other Remedies.

             If any Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 8.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

8.3.       No Waivers or Election of Remedies, Expenses, etc.

             No course of dealing and no delay on the part of any holder of any
Note in exercising any right, power or remedy shall operate as a waiver thereof
or otherwise prejudice such holder's rights, powers or remedies.  No right,
power or remedy conferred by this Agreement or by any Note upon any holder
thereof shall be exclusive of any other right, power or remedy referred to
herein or therein or now or hereafter available at law, in equity, by statute or
otherwise.  The Company will pay to the holder of each Note on demand such
further amount as shall be sufficient to cover all reasonable costs and expenses
of such holder incurred in any enforcement or collection under this Section 8,
including, without limitation, reasonable attorneys' fees, expenses and
disbursements.

9.          TRANSFER; REPLACEMENT

9.1.       Transfer an d Exchange of Notes.

             Upon surrender of any Note at the principal executive office of the
Company for registration of transfer or exchange (and in the case of a surrender
for registration of transfer, duly endorsed or accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
his attorney duly authorized in writing and accompanied by the address for
notices of each transferee of such Note or part thereof), within ten Business
Days thereafter the Company shall execute and deliver, at the Company's expense
(except as provided below), one or more new Notes (as requested by the holder
thereof) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note.  Each such new Note shall be
payable to such Person (as defined below) as such holder may request.  Each such
new Note shall be dated and shall bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon.  The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes.  Notes shall not be
transferred in denominations of less than $100,000, provided that, if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $100,000.

9.2.       Replacement of Notes.

             Upon receipt by the Company of evidence reasonably satisfactory to
the Company of the ownership of and the loss, theft, destruction or mutilation
of any Note (which evidence shall be notice from such holder of such ownership
and such loss, theft, destruction or mutilation), and

             (a)         in the case of loss, theft or destruction, of indemnity
reasonably satisfactory to the Company (provided that such Person's own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

             (b)        in the case of mutilation, upon surrender and
cancellation thereof, within ten Business Days thereafter the Company at its own
expense shall execute and deliver, in lieu thereof, a new Note, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.

10.        EXPENSES, ETC .

10.1.     Transaction Expenses.

             Whether or not the transactions contemplated hereby are
consummated, the Company will pay all reasonable costs and expenses (including
reasonable attorneys' fees of your special counsel and, if reasonably required,
local or other counsel) incurred by you and each holder of a Note in connection
with such transactions and in connection with any amendments, waivers or
consents under or in respect of this Agreement or the Notes (whether or not such
amendment, waiver or consent becomes effective), including, without limitation:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement or the
Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement or the Notes, or
by reason of being a holder of any Note, and (b) the costs and expenses,
including financial advisors' fees, incurred in connection with the insolvency
or bankruptcy of the Company or any Subsidiary or in connection with any
work-out or restructuring of the transactions contemplated hereby and by the
Notes.  The Company will pay, and will save you and each other holder of a Note
harmless from, all claims in respect of any fees, costs or expenses, if any, of
brokers and finders (other than those retained by you).

             In furtherance of the foregoing, on the date of the Closing, the
Company will pay or cause to be paid the reasonable fees and disbursements and
other charges (including estimated unposted disbursements and other charges as
of the date of the Closing) of your special counsel which are reflected in the
statement of such special counsel submitted to the Company on or prior to the
date of the Closing.  The Company will also pay, promptly upon receipt of
supplemental statements therefor, reasonable additional fees, if any, and
disbursements and charges of such special counsel in connection with the
transactions hereby contemplated (including disbursements and other charges
unposted as of the date of the Closing to the extent such disbursements exceed
estimated amounts paid as aforesaid).

11.        AMENDMENT AND WAIVER.

11.1.     Requirements .

             This Agreement and the Notes may be amended, and the observance of
any term hereof or of the Notes may be waived with (and only with) the written
consent of the Company and you.

11.2.     Binding Effect, etc.

             No course of dealing between the Company and the holder of any Note
nor any delay in exercising any rights hereunder or under any Note shall operate
as a waiver of any rights of any holder of such Note.  As used herein, the term
"this Agreement" and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.

12.        NOTICES.

             All notices and communications provided for hereunder shall be in
writing and sent (a) by telecopy if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), or (b) by registered or certified mail with return receipt
requested (postage prepaid), or (c) by a recognized overnight delivery service
(with charges prepaid).  Any such notice must be sent:

             (i)          if to you or your nominee, to you or it at the address
specified for such communications set forth on Schedule A, or at such other
address as you or it shall have specified to the Company in writing,

             (ii)         if to the Company, to the Company at its address set
forth at the beginning hereof to the attention of its Secretary, or at such
other address as the Company shall have specified to the holder of each Note in
writing.

Notices under this Section 12 will be deemed given only when actually received.

13.        MISCELLANEOUS .

13.1.     Successors and Assigns.

             All covenants and other agreements contained in this Agreement by
or on behalf of any of the parties hereto shall bind and inure to the benefit of
their respective successors and assigns (including, without limitation, any
subsequent holder of a Note) whether so expressed or not.

13.2.     Construction .

             Each provision contained herein shall be construed (absent express
provision to the contrary) as being independent of each other provision
contained herein, so that compliance with any one provision shall not (absent
such an express contrary provision) be deemed to excuse compliance with any
other provision.  Where any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.

13.3.     Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.

             (a)         The Company irrevocably submits to the non-exclusive,
in personam jurisdiction of any Delaware state or federal court, over any suit,
action or proceeding arising out of or relating to this Agreement or the Notes. 
To the fullest extent it may effectively do so under applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the in personam jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

             (b)        Nothing in this Section 13 shall affect the right of any
holder of Notes to serve process in any manner permitted by law, or limit any
right that the holders of any of the Notes may have to bring proceedings against
the Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

             (c)         EACH OF THE PARTIES HERETO WAIVES TRIAL BY JURY IN ANY
ACTION BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER
DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH.

13.4.     Payments Due on Non-Business Days.

             Anything in this Agreement or the Notes to the contrary
notwithstanding, any payment of principal or interest on any Note that is due on
a date other than a Business Day shall be made on the next succeeding Business
Day without including the additional days elapsed in the computation of the
interest payable on such next succeeding Business Day.

13.5.     Severability .

             Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the fullest extent permitted by applicable law) not
invalidate or render unenforceable such provision in any other jurisdiction.

13.6.     Counterparts .

             This Agreement may be executed in any number of counterparts, each
of which shall be an original but all of which together shall constitute one
instrument.  Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto. 
Delivery of a facsimile signature shall be deemed to be delivery of a manually
executed original signature.

13.7.     Governing Law.

             This Agreement and the Notes shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by the laws of
the State of Delaware, excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.

 

             If you are in agreement with the foregoing, please sign the form of
agreement in the space below provided on a counterpart of this Agreement and
return it to the Company, whereupon the foregoing shall become a binding
agreement between you and the Company.

  Very truly yours,       HAUSER, INC.           /s/  Volker Wypyszyk

--------------------------------------------------------------------------------

  By: Volker Wypyszyk     President and Chief Executive Officer

 

The foregoing is hereby agreed
to as of the date thereof.

ZATPACK, INC.

/s/  Harvey L. Sperry

--------------------------------------------------------------------------------

By: Harvey L. Sperry   Director

 

SCHEDULE A

Zatpack, Inc.
c/o Zuellig Group N.A., Inc.
2550 El Presidio Street
Long Beach, CA  80310
Attention: President

             with copy to:

Willkie Farr & Gallagher
787 Seventh Avenue
New York, NY 10019-6099
Attention: Harvey L. Sperry and/or Steven J. Gartner

SCHEDULE B

DEFINED TERMS

             As used herein, the following terms have the respective meanings
set forth below or set forth in the Section hereof following such term:

             "Business Day" means any day other than a Saturday, a Sunday or a
day on which commercial banks in New York City or the State of Colorado are
required or authorized to be closed.

             "Closing" is defined in Section 3.

             "Code" means the Internal Revenue Code of 1986, as amended from
time to time, and the rules and regulations promulgated thereunder from time to
time.

             "Company" means Hauser, Inc., a Delaware corporation.

             “Common Stock” is defined in Section 2.

             "Credit Agreement" means that certain Credit Agreement among the
Company, Wells Fargo Bank, National Association and certain other parties, dated
as of June 11, 1999, as amended October 29, 1999, or any extension, renewal or
refinancing thereof.

             "Default" means an event or condition the occurrence or existence
of which would, with the giving of notice or the lapse of time, or both, become
an Event of Default.

             "Event of Default" is defined in Section 7.

             "Material Adverse Effect" means in respect of the Company a
material adverse effect on (a) the business, assets, operations, prospects or
condition, financial or otherwise, of the Company, (b) the ability of the
Company to perform any of its obligations under the Note Documents or (c) the
rights of or benefits available to Zatpack Inc. in respect of the Company under
the Note Documents.

             "Note Documents" means this Agreement, the Notes and the Warrant.

             "Notes" is defined in Section 1.

             "Person" means an individual, partnership, corporation, limited
liability company, association, trust, unincorporated organization, or a
government or agency or political subdivision thereof.

             "Securities Act" means the Securities Act of 1933, as amended from
time to time.

             "Senior Debt" shall have the meaning set forth in the Subordination
Agreement.

             "Senior Creditors" means the lenders and other investors from time
to time party to the Credit Agreement.

             "Subordination Agreement" means the Subordination Agreement, dated
the date hereof, by and among the Company, Zatpack Inc. and Wells Fargo Bank,
National Association.

             "Subsidiary" means with respect to any Person, (i) a corporation a
majority of whose voting securities at any time is at such time directly or
indirectly owned or controlled by such Person or (ii) any other Person (other
than a corporation) in which such Person, or one or more Subsidiaries thereof,
at such time directly or indirectly has at least a majority ownership interest
and the power to direct the policies, management and affairs thereof.  For
purposes of this definition, any directors’ qualifying shares shall be
disregarded in determining the ownership of a Subsidiary.

             "Warrant" is defined in Section 2.

SCHEDULE C

Wells Fargo Bank
Los Angeles, CA
Account number 4433691821
ABA number 121000248

EXHIBIT A

[FORM OF NOTE]

HAUSER, INC.

6 ½% SENIOR SUBORDINATED NOTE DUE 2003

No. R-[_____]                                  
                                          
                                                                          
Boulder, Colorado
$[3,000,000]                                     
                                          
                                          
                                                        [Date]

             FOR VALUE RECEIVED, the undersigned, HAUSER, INC. (the "Company"),
a Delaware corporation, hereby promises to pay to Zatpack, Inc., or registered
assigns (the "Holder"), the principal sum of THREE MILLION DOLLARS on October
__, 2003, with interest (computed on the basis of a 360-day year of twelve
30-day months) from the date hereof on the unpaid balance thereof at the rate of
6 ½% per annum, payable at maturity.

             Payments of principal of and interest with respect to this Note are
to be made in lawful money of the United States of America at said principal
office of the Holder or at such other place as the Holder shall have designated
by written notice to the Company as provided in the Note Purchase Agreement
referred to below.

             This Note is one of a series of 6 ½% Senior Subordinated Notes due
2003 issued pursuant to a Note Purchase Agreement, dated as of October __, 2000
(as from time to time amended, the "Note Purchase Agreement"), between the
Company and the Purchaser named therein and is entitled to the benefits thereof.

             Payments of principal of and interest on with respect to this Note
are subordinated, to the extent specified in the Subordination Agreement, dated
as of October __, 2000, by and among the Company, the Holder and Wells Fargo
Bank, National Association (the “Subordination Agreement”), to all Senior Debt
of the Company, as such term is defined in the Subordination Agreement.

             This Note is a registered Note and, as provided in the Note
Purchase Agreement, upon surrender of this Note for registration of transfer,
duly endorsed, or accompanied by a written instrument of transfer duly executed,
by the registered Holder hereof or such Holder's attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee.  Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

             If an Event of Default, as defined in the Note Purchase Agreement,
occurs and is continuing, the principal of this Note may be declared or
otherwise become due and payable in the manner, at the price and with the effect
provided in the Note Purchase Agreement.

             This Note shall be construed and enforced in accordance with, and
the rights of the Company and the holder hereof shall be governed by, the laws
of the State of Delaware, excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.

  HAUSER, INC.                     By


--------------------------------------------------------------------------------

    Name:  Volker Wypyszyk     Title:   President & Chief Executive Officer

 

 

 